Case: 20-50259     Document: 00515828241         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50259                           April 20, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   MidCap Media Finance, L.L.C.,

                                            Plaintiff—Appellee/Cross-Appellant,

                                       versus

   Pathway Data, Incorporated, doing business as Consumer
   Direct; CEO David Coulter,

                                       Defendants—Appellants/Cross-Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 1:15-CV-60


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          This case arises from a contract dispute among Plaintiff-
   Appellee/Cross-Appellant Midcap Media Finance, L.L.C. (“MidCap”),
   Defendant-Appellant/Cross-Appellee Pathway Data, Inc. (“Pathway”), and
   Defendant-Appellant/Cross-Appellee David Coulter (“Coulter”). Pathway


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50259       Document: 00515828241         Page: 2    Date Filed: 04/20/2021




                                    No. 20-50259


   seeks review of the district court’s (1) merits judgment, (2) merits litigation
   attorney’s fees award, (3) order on remand regarding its jurisdiction, and
   (4) remand litigation attorney’s fees award. MidCap cross-appeals the merits
   judgment. Because the parties failed to timely appeal or reinstate appeal of all
   but the latter fees award, we have jurisdiction to review only that award.
   Finding no abuse of discretion regarding that ruling, we AFFIRM.
                                          I.
            The procedural timeline in this case is complex and crucial to our
   assessment of appellate jurisdiction. In July 2013, MidCap and Pathway
   entered into a “Media Financing, Security, and Assignment Agreement”
   (the “Agreement”), under which MidCap agreed to loan Pathway up to $1.5
   million for online media campaigns. MidCap and Coulter, Pathway’s CEO,
   signed a “Guaranty of Repayment” (the “Guaranty”), which obligated
   Coulter to pay MidCap damages in certain circumstances. After Pathway fell
   behind on its payments and negotiations between the two parties failed,
   MidCap sued Pathway and Coulter in federal district court. Pathway asserted
   various defenses and counterclaims.
            After a bench trial, the district court entered final judgment (the
   “Merits Judgment”) on July 10, 2018, awarding damages and prejudgment
   interest to MidCap but declining to hold Coulter liable. Pathway filed a timely
   notice of appeal on August 8, 2018, and MidCap timely cross-appealed on
   August 21, 2018.
            The district court granted MidCap’s attorney’s fees motion (the
   “Merits Fees Award”) on December 20, 2018. Pathway did not appeal this
   award.
            On timely, original appeal from the Merits Judgment, a panel of this
   court concluded that the parties had failed to establish diversity of
   citizenship. MidCap Media Finance, L.L.C. v. Pathway Data, Inc., 929 F.3d




                                          2
Case: 20-50259        Document: 00515828241              Page: 3       Date Filed: 04/20/2021




                                         No. 20-50259


   310, 316 (5th Cir. 2019) (“MidCap I”). The panel decided to “REMAND
   [the case] to the district court to determine whether it ha[d] diversity
   jurisdiction.” Id. Notably, mandate issued on July 31, 2019, remanding the
   judgment of the district court, and neither party sought to recall that
   mandate.
           After several months of jurisdictional discovery and an evidentiary
   hearing, the district court issued an “Amended Findings of Fact and Order”
   (the “Remand Order”), entered February 24, 2020, finding that the district
   court had continuously had diversity jurisdiction over the claims. The
   Remand Order concluded: “Having made these determinations as directed
   by the Fifth Circuit, the Court hereby directs the Clerk to transmit this order,
   and the record of proceedings from the date of the remand, July 31, 2019, to
   the current date back to the Fifth Circuit Court of Appeals.” 1
           MidCap moved for attorney’s fees for the remand litigation on March
   9, 2020. On March 24, 2020, Pathway filed a motion for extension of time to
   file its notice of appeal. The motion stated: “Pathway Moves the Court under
   Fed. R. Civ. P. 58(e) and asks that the Court extend Pathway’s deadline to
   file its Notice of Appeal until 30 days after the date the Court rules on
   MidCap’s Motion for Attorney’s Fees.”
           The district court did not immediately rule on Pathway’s extension
   motion. Lacking resolution of its motion, Pathway filed a notice of appeal on
   March 26, 2020—31 days after the district court had entered the Remand




           1
             In oral argument, both parties explained that the district court held a conference
   after entry of the Remand Order to clarify, upon inquiry, that this court had not
   automatically resumed jurisdiction over the case upon issuance of the Remand Order.
   Pathway, however, averred in oral argument that it remained confused as to whether a new
   notice of appeal was required.




                                                3
Case: 20-50259         Document: 00515828241               Page: 4      Date Filed: 04/20/2021




                                          No. 20-50259


   Order. 2 The notice of appeal purported to appeal the Merits Judgment of July
   10, 2018, the Merits Fees Award of December 20, 2018, and the Remand
   Order of February 24, 2020. MidCap filed a notice of cross-appeal on April
   7, 2020, purporting to appeal the Merits Judgment.
           On April 27, 2020—63 days after entering the Remand Order—the
   district court granted Pathway’s extension motion.
           The district court subsequently awarded attorney’s fees to MidCap in
   an order entered May 11, 2020 (the “Remand Fees Award”).
           On May 22, 2020, Pathway filed an amended notice of appeal,
   purporting to appeal the Merits Judgment, the Merits Fees Award, the
   Remand Order, and the Remand Fees Award.
           In summary:
               January 23, 2015: MidCap sues Pathway
                  July 10, 2018: District court enters Merits Judgment
                August 8, 2018: Pathway appeals Merits Judgment
               August 21, 2018: MidCap cross-appeals Merits Judgment
         December 20, 2018: District court enters Merits Fees Award
                   July 9, 2019: Fifth Circuit issues MidCap I
                  July 31, 2019: MidCap I mandate issues
          February 24, 2020: District court enters Remand Order
                March 9, 2020: MidCap files attorney’s fees motion
               March 24, 2020: Pathway files motion for extension of time to file
                               notice of appeal



           2
             Pathway candidly explains in its reply brief that it filed its notice of appeal “one
   day late due to a miscalculation about the number of days in February in 2020, a leap year.”




                                                 4
Case: 20-50259         Document: 00515828241              Page: 5       Date Filed: 04/20/2021




                                          No. 20-50259


               March 26, 2020: Pathway files notice of appeal
                 April 7, 2020: MidCap files notice of cross-appeal
                April 27, 2020: District court grants Pathway’s extension
                                motion
                 May 11, 2020: District Court enters Remand Fees Award
                May 22, 2020: Pathway files amended notice of appeal
           Against this backdrop, we turn to the question of our jurisdiction.
                                                II.
           A timely filed appeal is a jurisdictional requirement in a civil case
   where, as here, the time limit is set by statute. See Bowles v. Russell, 551 U.S.
   205, 213–14 (2007); 28 U.S.C. § 2107(a). Given this prerequisite, we must
   first assess whether Pathway timely appealed (1) the Merits Judgment,
   (2) the Merits Fees Award, and (3) the Remand Fees Award. 3 We must also
   determine whether MidCap timely cross-appealed the Merits Judgment.
           A. Merits Judgment
           A notice of appeal in a civil case must ordinarily be filed “within 30
   days after entry of the . . . order appealed from.” Fed. R. App. P.
   4(a)(1)(A). A notice of cross-appeal must be filed within 14 days after the
   other party’s timely appeal or within 30 days after entry of the order appealed
   from, whichever period ends later. Fed. R. App. P. 4(a)(3). In 2018, after
   the district court entered the Merits Judgment, the parties timely filed
   notices of appeal of the Merits Judgment. However, that appeal terminated



           3
             In its notice of appeal, Pathway also claimed to appeal the Remand Order. Setting
   aside the issue of whether the Remand Order is an appealable final decision in and of itself,
   see 28 U.S.C. § 1291, Pathway’s arguments on appeal ultimately challenge only the Merits
   Judgment, the Merits Fees Award, and the Remand Fees Award. We thus consider only
   whether each of those three decisions was timely appealed.




                                                5
Case: 20-50259         Document: 00515828241               Page: 6      Date Filed: 04/20/2021




                                          No. 20-50259


   once our mandate in MidCap I issued. Because Pathway did not file any notice
   of appeal until 31 days after the district court entered the Remand Order and
   MidCap filed its notice of cross-appeal an additional 12 days later, this court
   must dismiss the parties’ post-mandate attempts to re-appeal the Merits
   Judgment unless an exception to the general rule applies. 4 We discuss each
   of Pathway’s arguments for such an exception in turn.
           1. MidCap I’s remand was a full, not partial, remand
           Pathway first argues that because the MidCap I panel’s remand was
   “limited,” a new notice of appeal was not required to reinstate its appeal of
   the Merits Judgment after remand. Pathway mischaracterizes the MidCap I
   remand.
           It is true that in some cases where this court has remanded with a
   specific directive to the district court, we have retained jurisdiction over the
   appeal, obviating the need for the appellant to file a new notice of appeal after
   the district court’s remand proceedings. However, in those cases, this court
   specified that we retained jurisdiction over the appeal. See, e.g., United States
   v. Arellano-Banuelos, 912 F.3d 862, 869 (5th Cir. 2019) (“We remand to the
   district court with instructions that, within sixty days after the entry of this
   remand, it provide a supplemental order setting forth its findings . . . . We


           4
              During oral argument, and later in a Federal Rule of Appellate Procedure 28(j)
   letter, Pathway argued for the first time that, rather than 30 days, it had 180 days to notice
   its appeal after entry of the Remand Order because the Remand Order failed to comply with
   the “separate document” requirement of Federal Rule of Civil Procedure 58(a). Fed. R.
   Civ. P. 58(a); see generally United States v. Mtaza, 2021 U.S. App. LEXIS 6825, 2021 WL
   911959 (5th Cir. Mar. 9, 2021) (per curiam) (unpublished). Pathway failed to adequately
   brief this argument and has thus waived the issue. See Cinel v. Connick, 15 F.3d 1338, 1345
   (5th Cir. 1994) (“A party who inadequately briefs an issue is considered to have abandoned
   the claim.”). Because Pathway has the burden to establish appellate jurisdiction, we need
   not consider grounds for appellate jurisdiction that Pathway has not properly raised. See
   SCF Waxler Marine, L.L.C. v. ARIS T M/V, 902 F.3d 461, 464 (5th Cir. 2018).




                                                 6
Case: 20-50259         Document: 00515828241              Page: 7       Date Filed: 04/20/2021




                                          No. 20-50259


   retain jurisdiction over this appeal.”); OneBeacon Am. Ins. Co. v. Barnett, 761
   F. App’x 396, 404 (5th Cir. 2019) (vacating the judgment and remanding the
   case for trial; specifying that “[w]e retain jurisdiction over this appeal”; and
   directing that after the district court remand proceedings, “the district court
   clerk shall return this matter to this court for disposition by this panel”). See
   generally David G. Knibb, Federal Court of Appeals Manual
   ch. 27 (6th ed. 2013).
           Nowhere does the MidCap I opinion specify that this court retained
   jurisdiction over the appeal or that the remand was limited. See MidCap I, 929
   F.3d at 316. The judgment entered by this court remanded the Merits
   Judgment to the district court in full and was issued as the mandate on July
   31, 2019. Moreover, as noted earlier, the district court confirmed that the
   parties’ appeals were not pending in our court after entry of the Remand
   Order. Because MidCap I remanded the Merits Judgment in full, and
   mandate issued, the parties, at minimum, were obligated to file a timely
   notice of appeal of the remanded judgment after the district court entered the
   Remand Order. 5 Cf. Malone v. Avenenti, 850 F.2d 569, 573 (9th Cir. 1988)
   (holding that where “a decision remanding for further proceedings in the



           5
              We note that the parties had earlier alternatives to maintain their appeals of the
   Merits Judgment. First, prior to mandate issuing, the parties could have sought clarification
   as to whether this court had retained jurisdiction. Second, once mandate issued, the parties
   could have sought to recall the mandate to reinstate their appeals pending the district
   court’s remand proceedings. In a different context, the Federal Rules of Appellate
   Procedure advisory committee has observed that courts of appeal should be instructive and
   clear with remand language. See Fed. R. App. P. 12.1 advisory committee’s note to 2009
   amendment. Likewise, a leading treatise has highlighted the perils to unwary litigants of
   unclarified remand language. See David G. Knibb, Federal Court of Appeals
   Manual 671–73 (6th ed. 2013). In this regard, we observe that parties might request
   clarification language used by other courts. See, e.g., Halleran v. Hoffman, 966 F.2d 45, 48
   (1st Cir. 1992); EOTT Energy Operating Ltd. P’ship v. Winterthur Swiss Ins. Co., 257 F.3d
   992, 999 (9th Cir. 2001).




                                                7
Case: 20-50259        Document: 00515828241             Page: 8      Date Filed: 04/20/2021




                                         No. 20-50259


   district court does not explicitly express the court’s intention to retain
   jurisdiction over the appeal, a litigant wishing to appeal an order of the
   district court after remand must file a new notice of appeal within the period
   prescribed by rule 4(a)”).
           2. The district court exceeded its authority by granting Pathway’s
               extension motion after the time to appeal had expired
           Pathway next argues that the district court, by virtue of its April 27
   order, extended the deadline to file the notice of appeal until 30 days after
   entry of the Remand Fees Award. The district court, however, lacked
   authority to issue the April 27 order.
           Federal Rule of Civil Procedure 58(e) provides that “if a timely
   motion for attorney’s fees is made under Rule 54(d)(2), the court may act
   before a notice of appeal has been filed and become effective to order that the
   motion have the same effect under Federal Rule of Appellate Procedure
   4(a)(4) as a timely motion under Rule 59.” Fed. R. Civ. P. 58(e). Under
   Federal Rule of Appellate Procedure 4(a)(4)(A)(iii), if a party files a timely
   motion for attorney’s fees under Rule 54 and the district court extends the
   time to appeal under Rule 58, the time to appeal runs from the date the
   district court enters its order ruling on the attorney’s fees motion. Fed. R.
   App. P. 4(a)(4)(A)(iii).
           In Burnley v. City of San Antonio, we held that Rule 58(e), 6 together
   with Rule 4(a)(4)(A)(iii), authorizes a district court to delay the finality of a
   judgment to allow parties to appeal the merits judgment and the fee judgment



           6
              Burnley referenced the 2006 version of Rule 58(c)(2), which is substantively
   identical to the current Rule 58(e). The 2007 amendments to the Federal Rules of Civil
   Procedure resulted in the re-lettering of Rule 58’s subparts as well as stylistic changes.
   Compare Fed. R. Civ. P. 58(c)(2) (2006), with Fed. R. Civ. P. 58(e).




                                               8
Case: 20-50259        Document: 00515828241             Page: 9      Date Filed: 04/20/2021




                                         No. 20-50259


   at the same time if the district court issues such order before (1) an “effective
   appeal has already been taken from the merits judgment”; (2) the attorney’s
   fees motion has been decided; and (3) the merits judgment has become final
   and unappealable. 470 F.3d 189, 199 (5th Cir. 2006). On the last point, we
   reasoned that “when the merits judgment has already become final and
   unappealable, a mere delay of that judgment is no longer possible, and the
   court lacks any authority under FRAP 4(a)(4)(A)(iii) and FRCP 58[(e)] to
   modify the finality or the effect of the merits judgment.” Id.
           This court reiterated Burnley’s interpretation of Rule 58(e) and Rule
   4(a)(4)(A)(iii) in Heck v. Triche: “The only temporal limitation on the court’s
   authority to treat a Rule 54 motion for attorney’s fees as a motion under Rule
   59 is that the order must be issued before a party has filed a notice of appeal
   and before the time to notice an appeal has expired.” 775 F.3d 265, 275 (5th
   Cir. 2014) (citing Burnley, 470 F.3d at 200). 7
           Here, the time to appeal after remand expired on March 25, 2020—
   30 days after entry of the Remand Order. Although Pathway properly moved
   for an extension under Rule 58(e), the district court exceeded its authority by
   granting this motion on April 27, 2020—33 days after the time to notice an
   appeal had already expired.
           Pathway argues that Burnley is inapplicable because the appellant in
   that case filed its motion to extend after the time to appeal had expired. While
   it is true that Pathway, unlike the appellant in Burnley, filed its motion to
   extend before the appeal deadline, that fact alone cannot save Pathway.


           7
             The Second Circuit, in an opinion cited in Burnley, and the Seventh Circuit
   embrace this interpretation. See Mendes Junior Int’l Co. v. Banco do Brasil, 215 F.3d 306,
   311–15 (2d Cir. 2000) (holding that Rule 58 does not authorize a district court to “revive
   an expired time to appeal”); Robinson v. City of Harvey, 489 F.3d 864, 868–69 (7th Cir.
   2007) (following Mendes). Pathway cites to no circuits that disagree.




                                               9
Case: 20-50259     Document: 00515828241           Page: 10   Date Filed: 04/20/2021




                                    No. 20-50259


   Burnley specifies that a district court cannot extend an appeal deadline
   pursuant to Rule 58(e) after the time to appeal has already lapsed. Burnley,
   470 F.3d at 199–200; see also Heck, 775 F.3d at 275.
          3. The district court did not grant Pathway’s extension motion for
             good cause or excusable neglect under Rule 4(a)(5)
          Pathway further attempts to sidestep the Burnley rule by
   characterizing its motion as a Federal Rule of Appellate Procedure 4(a)(5)
   extension motion for excusable neglect or good cause. Rule 4(a)(5), unlike
   Rule 4(a)(4)(A)(iii) and Rule 58(e), does allow a district court to revive an
   untimely notice of appeal after the original time to appeal has expired. Fed.
   R. App. P. 4(a)(5).
          Pathway’s motion cannot be construed as a Rule 4(a)(5) motion,
   however. The extension motion cites Rule 58(e) rather than Rule 4(a)(5), and
   its arguments are relevant only to the former:
          The leave sought by Pathway is sought so that justice may be
          done and Pathway may avoid including the attorneys [sic] fee
          issue in its Notice of Appeal if the Court denies MidCap’s
          request for attorneys’ fees. It would be more efficient for the
          parties and the Court to have any additional appellate points
          presented at one time instead of piecemeal, should either side
          wish to appeal any aspect of the future ruling on MidCap’s
          second motion for attorneys’ fees.
          On appeal, Pathway does not present any argument for excusable
   neglect or good cause within the meaning of Rule 4(a)(5). Nor does the
   district court’s order granting the extension mention Rule 4(a)(5). Although
   the extension order states that it finds “good cause” for the extension, its
   cited reason for granting the extension is relevant only to Rules
   4(a)(4)(A)(iii) and 58(e): “Pathway requests that the time for filing an appeal
   be extended until the Court resolves Plaintiff’s Second Motion for




                                         10
Case: 20-50259        Document: 00515828241               Page: 11       Date Filed: 04/20/2021




                                          No. 20-50259


   Attorneys’ Fees (Dkt. No. 143), so that only one appeal from the Court’s
   order on remand is necessary.” Pathway’s motion to extend thus cannot be
   characterized as a Rule 4(a)(5) motion, and the district court lacked authority
   to grant it after the time to appeal had expired.
           We conclude that neither Pathway nor MidCap timely appealed the
   remanded Merits Judgment after the district court’s Remand Order, and we
   therefore lack jurisdiction to review it. 8
           B. Merits Fees Award
           We likewise lack jurisdiction to review the Merits Fees Award.
   Pathway concedes that it failed to appeal this award in the first instance.
   Resultingly, the Merits Fees Award became final and unappealable in January
   2019 and was not a subject of the MidCap I appeal or the remand litigation.
           C. Remand Fees Award
           Pathway timely appealed the Remand Fees Award on May 22, 11 days
   after entry of the award, and we thus have jurisdiction to review it. Fed. R.
   App. P. 4(a)(1)(A).
                                                III.
           Having assured ourselves of our jurisdiction over this facet of the case,
   we consider Pathway’s challenge to the Remand Fees Award. This court
   reviews a district court’s attorney’s fees award for abuse of discretion,



           8
             We acknowledge the potential hardship of being denied an appeal. We add that
   Pathway’s reply brief contrition about missing the deadline to notice its appeal by a day
   does not appear to have been determinative because, had we reached the merits, we would
   have held that the district court did not err in concluding that Pathway’s performance of
   the Agreement was not excused and did not abuse its discretion in denying Pathway
   additional discovery regarding diversity jurisdiction. Cf. Symbionics v. Ortlieb, 432 F. App’x
   216, 220 n.3 (4th Cir. 2011) (per curiam) (unpublished).




                                                11
Case: 20-50259     Document: 00515828241           Page: 12    Date Filed: 04/20/2021




                                    No. 20-50259


   “bearing in mind that court’s superior understanding of the litigation and of
   the costs and fees reasonably incurred in that litigation.” Abner v. Kan. City
   S. Ry. Co., 541 F.3d 372, 378–79 (5th Cir. 2008) (internal quotation marks
   and citation omitted). We review the factual findings supporting the fee
   award for clear error and the underlying legal conclusions de novo. Volk v.
   Gonzalez, 262 F.3d 528, 534 (5th Cir. 2001).
          Pathway first argues that the district court abused its discretion by
   granting the Remand Fees Award because MidCap caused the remand
   litigation by failing to adequately plead its citizenship in the first round of
   district court litigation. The district court concluded that MidCap was
   entitled to attorney’s fees pursuant to Chapter 38 of the Texas Civil Practice
   and Remedies Code, which provides that the prevailing party on a breach-of-
   contract claim under Texas law is entitled to recover reasonable attorney’s
   fees. Tex. Civ. Prac. & Rem. Code § 38.001(8). The district court
   also relied on the express terms of the Agreement, which provides that “[i]f
   either party commences any action at law or in equity to enforce its rights
   under the Agreement . . . such party shall be entitled to recover from the other
   party its legal expenses, including attorneys’ fees, in addition to any other
   relief to which it is otherwise entitled.” Pathway does not cite any authority
   showing that § 38.001(8) of the Texas Civil Practice and Remedies Code or
   the attorney’s fees provision of the Agreement is inapplicable to the remand
   litigation. MidCap prevailed on its breach-of-contract claim against Pathway
   and was required to litigate on remand to maintain enforcement of its
   contractual rights. The remand litigation, although focused entirely on the
   question of diversity jurisdiction, was part of MidCap’s successful breach-of-
   contract litigation and thus within the scope of § 38.001(8) and the
   Agreement’s fees provision.
          The district court further concluded that, while MidCap’s pleading
   deficiency did not warrant denying MidCap any fees on remand, it did justify



                                         12
Case: 20-50259     Document: 00515828241            Page: 13   Date Filed: 04/20/2021




                                     No. 20-50259


   a 20% reduction in the award. In support of this conclusion, the district court
   reasoned that Pathway never recognized nor objected to MidCap’s failure to
   adequately plead diversity of citizenship during the first round of district
   court litigation. The district court further noted that on appeal, Pathway
   initially took the position that there was federal jurisdiction. The district
   court recognized, however, that the burden was on MidCap to plead and
   prove federal jurisdiction, and that its failure to do so was at least a partial
   cause of the remand, thereby justifying the 20% reduction.
          On appeal, Pathway does not cite any authority showing that the
   district court erred in its assessment of the relevant facts or in its legal
   conclusion, but merely states that the district court abused its discretion. The
   record supports the district court’s description of the procedural history, and
   MidCap fails to point to any authority supporting legal error. The district
   court thus did not abuse its discretion on this basis.
          Pathway next asserts that the award was inappropriate because
   MidCap ran up its attorney’s fees by resisting Pathway’s discovery requests.
   Contrary to this view, the district court concluded that the parties’ conduct
   during jurisdictional discovery instead supported MidCap’s requested fee
   award. The district court explained that:
          [I]t began to appear to the Court that Pathway was intending to
          go to great lengths to find a reason to argue that there was no
          federal jurisdiction. . . . While the Court noted that Pathway no
          doubt had the right to conduct reasonable discovery, it
          appeared that Pathway was trying to “create error” as opposed
          to discover facts. In a number of subsequent orders, the Court
          laid out in some detail how [Pathway]’s discovery requests
          were not reasonably cabined, and how it sought to “turn over
          every possible stone” in an attempt to render the judgment a
          nullity. See generally Dkt. Nos. 125, 130, 142. This conduct
          prolonged the remand and substantially increased the costs.




                                          13
Case: 20-50259        Document: 00515828241               Page: 14        Date Filed: 04/20/2021




                                           No. 20-50259


           A review of the record supports this description, and Pathway does
   not point to any record excerpts challenging it. The district court did not
   clearly err in this factual assessment and thus did not abuse its discretion. 9
                                                IV.
           We DISMISS Pathway’s appeals of the Merits Judgment, the Merits
   Fees Award, and the Remand Order, and likewise DISMISS MidCap’s
   cross-appeal of the Merits Judgment for lack of jurisdiction. We AFFIRM
   the Remand Fees Award.




           9
               In its reply brief, Pathway introduces the argument that in assessing the
   reasonability of MidCap’s attorneys’ rates, “the district court failed to consider that in fee-
   shifting situations, the standard is the market rates prevailing in the relevant community.”
   Pathway waived this argument by failing to raise it in its opening brief. Cinel, 15 F.3d at
   1345.




                                                 14